       Case 2:19-ad-00129-VAP Document 2 Filed 05/21/19 Page 1 of 1 Page ID #:3



1    Matthew Charles Elstein
     1110 S. Catalina Ave, No. 204
2    Redondo Beach, CA 90277
3    Tel: (760) 277-7741
     Fax: (213) 289-2853
4    matt.elstein@gmail.com
5    In Pro Per
6
7
8                               IN THE UNITED STATES DISTRICT COURT
9                                  CENTRAL DISTRICT OF CALIFORNIA
10
11   In the Disciplinary Matter of                     ) Case No.: 2:19-ad-00129-VAP
                                                       )
12   Matthew Charles Elstein                           )
                                                       ) RESPONSE TO ORDER TO SHOW
13
     California State Bar # 174400                     ) CAUSE
14                                                     )

15
16
            Matthew Charles Elstein respectfully responds to the Court’s April 18, 2019 Order to
17
     Show Cause as follows:
18
19          Mr. Elstein was not suspended by the California State Bar from the practice of law.

20   Rather, Mr. Elstein was “Ordered Inactive” by the California State Bar as of March 1, 2019. The

21   State Bar website reflects this status. http://members.calbar.ca.gov/fal/Licensee/Detail/174400.
22   Nevertheless, Mr. Elstein does not contest the imposition of a suspension by the United States
23   District Court for the Central District of California.
24
                                     Respectfully submitted,
25
     Dated: May 21, 2019                    /s/ Matthew Charles Elstein________
26
27                                          Matthew Charles Elstein, In Pro Per

28
                                     RESPONSE TO ORDER TO SHOW CAUSE

                                                       1
